IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT BRZOZOWSKI,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2941

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 17, 2016.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Nancy A. Daniels, Public Defender, and Barbara J. Busharis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. Mccoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See White v. Florida Dept. of Children & Families, 981 So. 2d
1233, 1235 (Fla. 1st DCA 2008); Jackson v. State, 802 So. 2d 1213, 1216 (Fla. 2d

DCA 2002) (recognizing that immediate release is not the proper remedy for

violations of the post-commitment procedures in section 394.918, Florida Statutes).
LEWIS, OSTERHAUS, and KELSEY, JJ., concur.




                                 2